Order, Supreme Court, New York County (Louis York, J.), entered on or about July 25, 2003, which, inter alia, denied plaintiffs’ motion for an order of attachment pursuant to CPLR 6201 (3), unanimously affirmed, with costs.
Plaintiffs, having failed sufficiently to demonstrate that defendants had disposed of or secreted assets with intent to defraud their creditors, were not entitled to an order of attachment. Affidavits raising mere suspicions of an intent to defraud are not a sufficient ground for the sought relief (see Rosenthal v. Rochester Button Co., 148 AD2d 375, 376 [1989]). The denial of the relief was also proper in light of plaintiffs’ failure to show a probability of success on the merits of their claims (see Societe Generale Alsacienne De Banque, Zurich v Flemingdon Dev. Corp., 118 AD2d 769, 773 [1986]).
*435We have considered plaintiffs’ remaining contentions and find them unavailing. Concur—Nardelli, J.P., Ellerin, Williams and Gonzalez, JJ.